                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK M. ALLEN, SR.,                   )
                                         )
                     Petitioner,         )
                                         )
          v.                             )        1:20CV1121
                                         )
DURHAM CO. DETENTION                     )
FACILITY, et al.,                        )
                                         )
                     Respondents.        )

                                     ORDER

      The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

February 25, 2021, was served on the parties in this action.

(Docs. 6, 7.)        Petitioner objected to the Recommendation.         (Doc.

9.)    The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The   court   therefore   adopts    the   Magistrate   Judge’s

Recommendation.

      IT IS THEREFORE ORDERED that this action is dismissed sua

sponte without prejudice to Petitioner filing a new petition which

corrects the defects of the current Petition and/or an appropriate

civil rights action under § 1983.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

March 11, 2021




      Case 1:20-cv-01121-TDS-LPA Document 10 Filed 03/11/21 Page 1 of 1
